t c memo united_states tax_court b joe rosa jr an accountancy corporation petitioner v commissioner of internal revenue respondent docket no filed date b joe rosa jr pro_se peter reilly and thomas m rohall for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioner has the capacity to file a petition for redetermination with this court background on date respondent issued three separate notices of deficiency to b joe rosa jr an accountancy corporation petitioner determining deficiencies in additions to and penalties in respect of its federal income taxes as follows tax additions to tax and penalties year sec sec sec sec ended deficiency b a b b b a dollar_figure dollar_figure of the in- --- --- terest due on the deficiency big_number --- --- dollar_figure --- big_number --- --- big_number --- big_number --- --- --- dollar_figure big_number --- --- --- big_number big_number --- --- --- big_number on date b joe rosa jr filed a petition on behalf of petitioner contesting the notices of deficiency described above the first paragraph of the petition states that petitioner is a defunct professional_corporation continued procedure in response to the petition respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition should be dismissed on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss asserting that the petition was timely filed pursuant to sec_6213 which suspends the period for filing a petition with this court for the period during which a taxpayer debtor is prohibited by reason of bankruptcy from filing a petition and for days thereafter petitioner's objection includes a statement that petitioner was dissolved under california state law prior to filing for bankruptcy respondent filed a reply to petitioner's objection asserting that petitioner did not file a bankruptcy petition and thus is not entitled to rely on sec_6213 and petitioner's purported dissolution under california state law would not preclude petitioner from filing a petition with this court a hearing was conducted in this case in washington d c counsel for respondent appeared at the hearing and presented a new_theory in support of respondent's motion to dismiss in particular respondent offered evidence indicating that rather than being dissolved petitioner's corporate charter was suspended by the state of california as of date for failure to pay state franchise_taxes relying on cal rev tax code sec b west and 69_tc_149 respondent now contends that this case should be dismissed on the ground that petitioner lacks the requisite capacity to file a petition with this court see rule c the evidence submitted by respondent at the hearing regarding the suspension of petitioner's corporate powers was characterized by counsel for respondent as a computer printout of westlaw the document in question includes the following statement this data is for informational purposes only certification can only be obtained through the sacramento office of the california secretary of state following the hearing we directed respondent to file a report with the court attaching thereto a certification from the california secretary of state as described in cal rev tax code sec c west establishing the date of petitioner's corporate suspension under california state law respondent complied with our order and filed a report with the court with attached exhibits exhibit a to respondent's report is a certificate of filing and suspension issued by the california secretary of state on date stating that petitioner's corporate powers rights and privileges were suspended on date exhibit b to respondent's report is a bankruptcy discharge order issued by the united_states bankruptcy court for the eastern district of california on date in regard to the bankruptcy petition of b joe rosa jr and osanna m rosa respondent offered the latter exhibit in support of her earlier contention that petitioner did not file a bankruptcy petition and therefore petitioner cannot rely on sec_6213 as a basis for its assertion that its petition was timely filed although the record tends to show that petitioner did not file a bankruptcy petition and that the petition was not timely filed under sec_6213 we will decide respondent's motion to dismiss by focusing on the question of petitioner's capacity to invoke this court's jurisdiction discussion rule c states that the capacity of a corporation to engage in litigation in this court shall be determined by the law under which the corporation was organized 71_tc_108 condo v commissioner supra pincite 63_tc_304 because petitioner was organized in the state of california we look to the law of that state to determine whether petitioner possesses the requisite capacity to invoke this court's jurisdiction cal rev tax code sec b west provides with exceptions not applicable here that the corporate powers rights and privileges of a domestic taxpayer may be suspended if any_tax due and payable upon notice_and_demand from the franchise there is some evidence that b joe rosa jr and osanna m rosa individually were in bankruptcy but there is no evidence that petitioner corporation was in bankruptcy tax board is not paid cal rev tax code sec c west provides that the franchise tax board shall transmit the names of suspended taxpayers to the california secretary of state and the certificate of the secretary of state shall be prima facie evidence of a taxpayer's suspension or forfeiture in condo v commissioner supra a case involving facts virtually identical to those presented here we analyzed california state law including the statutory provisions cited above and concluded that because the corporate taxpayer lacked the capacity to both sue and defend against a suit in a state court it likewise did not possess the capacity to litigate in this court under rule c for similar holdings see 97_tc_428 petition filed by corporation suspended pursuant to texas state law dismissed for lack of jurisdiction 72_tc_391 petition filed by corporation suspended pursuant to illinois state law dismissed for lack of jurisdiction the record in this case establishes that petitioner's powers rights and privileges as a california corporation were suspended by the california secretary of state pursuant to cal rev tax code secs b and c west as of date petitioner has offered no evidence that its corporate powers have been reinstated consistent with condo v commissioner supra we will grant respondent's motion to dismiss for lack of jurisdiction on the ground that petitioner lacks the capacity under rule c to invoke this court's jurisdiction to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered we note that petitioner's tax_liabilities may still be litigated on the merits in this court in the event respondent later issues notice of transferee_liability to the appropriate persons sec_6901 63_tc_304
